SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of the report (Date of earliest event reported): March 28, 2011 CHURCH & DWIGHT CO., INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-10585 13-4996950 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 469 North Harrison Street, Princeton, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (609) 683-5900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240. 14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 28, 2011, Jeffrey A. Levick notified Church & Dwight (the “Company”) that he was resigning from the Board of Directors (the “Board”) of the Company, effective immediately. There were no disagreements between Mr. Levick and the Company on any matter relating to the Company's operations, policies or practices. The Board is divided into three classes, with the Directors in each class serving for a term of three years. Mr. Levick’s resignation reduces the number of Directors serving in the class expiring in 2013 to two, Bradley C. Irwin and Arthur B. Winkleblack. The Board will commence a process to identify a suitable candidate to replace Mr. Levick. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHURCH & DWIGHT CO., INC. Date: March 30, 2011 By: /s/ Susan E. Goldy Name: Susan E. Goldy Title: Executive Vice President, General Counsel and Secretary
